Citation Nr: 1706081	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected dysesthesias of the right arm, ring and little fingers.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977 and from July 1982 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's dysesthesias of the right arm, ring and little fingers was manifested by mild incomplete paralysis of the ulnar nerve.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for dysesthesias of the right arm, ring and little fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.119, 4.120, 4.123, 4.124a, Diagnostic Code 8616 (2016).

2.  The schedular criteria for assignment of a TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in March 2010, August 2011, and January 2015.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Increased Rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.b.  Peripheral Neuropathy - Rating Criteria 

The Veteran's right upper extremity disability is rated under Diagnostic Codes 8699-8616.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016). 
 
Ulnar nerve neurological manifestations are rated under Diagnostic Code 8516, 8616, or 8716 as, respectively, paralysis, neuritis or neuralgia of the ulnar nerve.  38 C.F.R. § 4.124a.  The criteria for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 40 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 30 percent for the minor upper extremity.  A 60 percent rating is warranted for the dominant upper extremity and 50 percent for the minor upper extremity when there is complete paralysis (with 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent. Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

II.c.  Background

The Veteran was provided with a VA peripheral nerves examination in March 2010.  He reported a burning sensation in his right arm.  Upon examination, he had muscle strength of 5/5 in his right upper extremity, with no functional motor impairment.  Vibration, light touch, and position sense in his right upper extremity were normal, and he had no pain.  Reflexes were 2+.  The examiner noted that the Veteran's right upper extremity showed no atrophy, abnormal muscle tone or bulk or tremors, tics, or other abnormal movements.  The examiner found that it was a normal peripheral nerve exam, and that, based on examination, the Veteran had no nerve dysfunction in his right upper extremity.   

The Veteran is currently service-connected for disability in his ring (fourth) and little (fifth) fingers.  He underwent a contemporaneous VA hand and finger examination.  The examiner found that his right hand had no decrease in strength or dexterity.  There was no objective evidence of pain on active range of motion or repetitive movement, and no limitation of motion in any fingers on his right hand.  There was no ankylosis or deformation of his fingers.

The Veteran was provided with another VA hand and finger examination in August 2011.  The examiner noted that the Veteran's right hand was his dominant hand.  He reported that his entire right hand was numb.  The Veteran reported pain radiating down the whole right arm/hand "stabbing like needles, burning sensation, and numbness."  The Veteran indicated that his right arm was weak and that he dropped things.  On examination, there was limitation of motion of all fingers and the thumb on the right.  The examiner noted that the Veteran had weakened movement, excess fatigability, and pain on movement in all fingers and the thumb of his right hand.  Hand grip strength on the right was 4/5.  The examiner noted that the Veteran had well-maintained musculature of the right upper extremity.  He noted that the Veteran had subjectively decreased sharp, light touch, and vibration sensations throughout the entire right arm and hand.  He reported hand numbness and weakness with overhead activity.  Strength was full in upper extremities, sensation was intact to pin and reflexes 2+ and symmetric.  He had pain to light touch around right shoulder.  Nerve conduction studies revealed mild to moderate right carpal tunnel syndrome, but there was no electrodiagnostic evidence of an upper extremity radiculopathy or of other entrapment neuropathies.

The Veteran was provided with another VA examination in January 2015.  The examiner noted that the Veteran was service-connected for dysesthesias of the right arm, ring and little fingers following surgeries for removal of a right sub-clavicular area cyst, and that dyesthesias "literally mean[t] subjective complaints of abnormal sensation, not an objective diagnosis of neuropathy."  The Veteran reported that he frequently dropped things with his right hand but acknowledged that his right upper extremity had been stable, and denied any trauma or treatment for many years.  The examiner noted that the Veteran had a history of non-service-connected bilateral carpal tunnel syndrome.  The Veteran reported that he had chronic pain in his right shoulder and numbness and weakness in his right hand.  The pain lasted "pretty much" the whole day, and was worse with cold weather.  The examiner noted that sensory loss was subjective only, as there was no objective validation of sensory loss on examination.  The Veteran had mild constant pain and numbness in his right upper extremity.  He denied intermittent pain and paresthesias and/or dyesthesias.  Muscle strength testing was normal with no muscle atrophy.  Deep tendon reflexes were 2+, and sensory examinations to touch, position, and vibration were normal.  There were no trophic changes, ulcers, skin sores, loss of hair, edema, or dysesthesia/hyperesthesia noted on palpation.  The examiner found that there was no objective evidence of sensory loss, motor loss or "neuropathy."  The examiner noted that electrodiagnostic testing had revealed bilateral carpal tunnel syndrome, which was unrelated to his service-connected condition, and found that that the Veteran's service-connected disability resulted in only subjective sensations, as there was no specific nerve involvement on exam.  

II.d.  Analysis

Here, the Board finds that the Veteran's service-connected dysesthesias of the right arm, ring and little fingers more nearly approximates his current 10 percent disability rating and no higher.  

The Board notes that the Veteran is also diagnosed with carpal tunnel syndrome (CTS) based on electrodiagnostic evidence from nerve conduction studies.  CTS is not service-connected.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms should be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

However, in this case, the January 2015 VA examiner found that the Veteran's CTS was unrelated to his service-connected dysesthesias of the right arm, ring and little fingers, and that his service-connected disability resulted only in subjective sensations only.  Therefore, it follows that the noted symptoms such as weakness and limitation of motion in the Veteran's right upper extremity are unrelated to his service-connected disability.  In addition, while the Veteran has endorsed pain in his entire right hand and arm, he is only service-connected for dysesthesias of the right arm, ring and little fingers. 

Under VA regulations, when a service-connected disability of the peripheral nerves results in symptoms that are wholly sensory, the rating is for the mild or, at most, moderate degree.  The Board finds that in this case, the symptoms associated with the Veteran's service-connected dysesthesias of the right arm, ring and little fingers are sensory in nature, and are mild in severity.

The record reflects that the Veteran has reported the feeling of stabbing like needles, a burning sensation, and numbness in his right upper extremity.  However, the March 2010 VA examiner found that the Veteran had a normal peripheral nerves examination, with no nerve dysfunction.  Vibration, light touch, and position sense were all normal.  The VA examiners who conducted the August 2011 and January 2015 examinations found that, while the Veteran reported subjective symptoms, sensory examinations to touch, position, and vibration were normal.  At his January 2015 examination, the Veteran indicated that his right upper extremity had been stable with no treatment for many years.

The Board notes that the Veteran has reported symptoms of pain and numbness in his right arm and fingers.  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report these symptoms. 

However, the Board finds that the clinical medical evidence of record-reflecting a wholly sensory disability which is only mild in severity-to be more probative than the Veteran's subjective statements.  Therefore, in light of the evidence of record, to include the Veteran's statements and the lack of any medical evidence demonstrating moderate, or greater, incomplete paralysis (or evidence of complete paralysis) of the ulnar nerve, the Board does not find the evidence supports or more nearly approximates initial ratings in excess of 10 percent for service-connected dysesthesias of the right arm, ring and little fingers.  As such, a rating greater than 10 percent service-connected dysesthesias of the right arm, ring and little fingers is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  

Finally, the Board notes that the Veteran has not identified, nor has the Board found, any evidence that would arguably make another diagnostic code applicable to his appeal.  The Veteran's dysesthesias of the right arm, ring and little fingers is best considered for hand impairment, which the Board has considered under the diagnostic code applicable to paralysis of the ulnar nerve.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran's service-connected dysesthesias of the right arm, ring and little fingers does not warrant a disability rating in excess of 10 percent.  In addition, the disability has been consistent and stable throughout the appeals period.  Therefore, staged ratings are not for consideration.  Hart. 

II.e.  Extraschedular considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

The Veteran's dysesthesias of the right arm, ring and little fingers involves his reports of numbness, tingling, and pain.  That impairment is specifically contemplated by the rating criteria.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2016).  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his dysesthesias of the right arm, ring and little fingers is inadequate.  The evidence does not show frequent hospitalization for dysesthesias of the right arm, ring and little fingers.  The examiners found that the disability would not have marked interference with employment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.a. TDIU - Legal Criteria

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but he Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to VA's Director of Compensation and Pension (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The effect of a service-connected disability is measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant, or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  In contrast, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

III.b.  Background 

The Veteran filed his claim for TDIU on August 31, 2009.  Since that time, he has been service-connected for iritis rated as 50 percent disabling; a right shoulder scar, residuals of excision of sebaceous cyst with recurring active pathology rated 10 percent disabling; dysesthesias, right arm, ring and little fingers rated 10 percent disabling; and residuals of tonsillectomy and surgical scar associated with dysesthesias, right arm, ring and little fingers, both rated noncompensable.  His combined disability rating has been 50 percent throughout the appeals period. As the Veteran does not have a single service-connected disability rated at 60 percent or more and the combined rating for his service-connected disabilities is only 50 percent, he does not meet the schedular requirements for a TDIU under 38 C.F.R. §4.16(a).

Nonetheless, the Board must still determine whether the evidence of record warrants a referral to the C&P Director for consideration of a TDIU on an extraschedular basis.

Included in the record is a favorable May 2008 decision from the SSA.  The decision reflected that the Veteran had not engaged in substantially gainful activity since June 2007, and had the following severe impairments: degenerative disc disease of the cervical spine, right shoulder impairment, posttraumatic stress disorder, depression, and personality disorder.  The Veteran reported that he had pain and limitation of movement in his neck, and that his doctor informed him he could no longer work.  He reported that he had been employed as a certified nursing assistant from November 1995 to August 1999, as a truck driver from December 2000 to August 1999, and as a tree trimmer from March 2003 to June 2003.  

On his September 2009 TDIU claim form, the Veteran did not indicate when he last worked, but reported that he became too disabled to work in 1989, when he worked for the United States Postal Service.  He reported that he worked as a bucket truck operator for a tree service, but did not provide dates of employment for that position.  He indicated that he could no longer work due to his right arm, neck and back.  He reported that he had two years of college, an automotive repair certificate and a medical coding certificate.  Each certificate required a year of training.  

A November 2009 TDIU claim form reflects the Veteran's reports that he last worked in June 2004, when he became too disabled to work.  He indicated that he had worked as a grounds man for a tree service from May to October 2003, and as a bucket truck operator.  He did not provide dates of employment for this position.

The Veteran was provided with VA examinations in March 2010.  The Veteran indicated that he could not find a job.  The examiner found that the Veteran's dysesthesia right arm did not impair the Veteran's ability function in his normal occupational environment, as he had no functional limitations as a result of his service-connected right arm disability.  With regard to the Veteran's scar, the examiner noted that it was barely visible, and that the Veteran was able to perform all activities of daily living.  He noted that the Veteran's superficial right shoulder scar had no residual function deficit and did not impair the Veteran's ability to function in his normal occupational environment.  There were no functional limitations.  Service-connected dysesthesias of right fourth and fifth digits caused no significant effects on his usual occupation and did not impair the Veteran's ability to function in his normal occupational environment.  He had no functional limitations.  With regard to his eye disability, the examiner found that his recurrent iritis had no significant effects on his usual occupation.  The examiner noted that the Veteran had active iritis at time of examination in his right eye.  However, he indicated that the condition had responded to treatment in past without residual resultant effects, and that the condition was recurrent but was not a chronic condition as it responded well to treatment.

The Veteran was afforded a VA examination in August 2011.  The examiner found that the Veteran's right arm, ring and little fingers dysthesias impacted his ability to work, in that it would likely moderately limit physical employment such as lifting, carrying objects, and reaching due to the amount of subjectively reported pain.
He opined that the condition would also moderately limit sedentary employment that involved repetitive use of the dominant (right) arm.  It was noted that prior electromyography (EMG) only had the finding of mild to moderate carpal tunnel syndrome.  Right arm musculature was well-maintained and there are no signs of atrophy or disuse, therefore the examiner found that the Veteran could very likely perform mostly sedentary type employment that did not involve frequent right upper extremity repetitive use.  The examiner also opined that the Veteran's service-connected scar would not impair employment in any way.  He found that it was more likely that the Veteran was unemployable due to his non-service-connected conditions of lumbar and cervical degenerative disc disease, chronic obstructive pulmonary disease (COPD), and his mental health diagnoses which included a history of major depressive disorder, auditory hallucinations, and non-combat related PTSD. 

The examiner did find that his shoulder impairment would impact his ability to work.  The Veteran indicated that his right shoulder impairment was a result of complication of a third attempt to remove a cyst in his clavicle area in 1991.  The Veteran stated that "they damaged a nerve."  The examiner noted that this was not confirmed by EMG. The Veteran stated that the numbness encompassed his entire right hand, and that his right arm was weak.  He indicated that range of motion of the right shoulder was limited, and that if he raised his right shoulder higher than 90 degrees, he would experience "excruciating pain" down his back.

The Veteran was provided VA examinations in January 2015.  The examiners found that his service-connected scar, dyesthesias of the right arm, right and little fingers, and eye disability did not impact his ability to work.  He indicated that he volunteered to help at an office, answering phones, and fed and cleaned up after the service dogs.  He was independent with self-care, driving, and house chores.

III.c.  Analysis

As noted above, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  As such, the Board must determine whether the evidence of record supports a referral to the C&P Director for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

Here, however, no such referral is necessary, as the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation. 

The medical evidence demonstrates that the Veteran's service-connected disabilities do not preclude employment.  The Veteran is a high school graduate who has two years of college education and has two training certificates.  The Board notes that all of the VA opinions indicate that the Veteran's service-connected disabilities do not preclude employment in a sedentary position.  Although the service-connected disabilities may impair occupational functioning to an extent, this is contemplated by the current schedular disability ratings for these disabilities.  The competent evidence does not demonstrate that the service-connected disabilities alone preclude all forms of substantially gainful employment.  

The Board acknowledges that the Veteran was found disabled for SSA purposes. VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the SSA determination was made based on non-service-connected disabilities in addition to service-connected conditions.  The Board therefore does not find SSA's determination to be probative in showing that the Veteran is entitled to a TDIU.

There is no evidence that the Veteran's service-connected disabilities alone are "of sufficient severity to produce unemployability" requiring referral for extraschedular consideration.  Hatlestad, 5 Vet. App. at 529.

Given the sum of the evidence above, the Board finds that the Veteran's service-connected iritis, right shoulder scar, residuals of excision of sebaceous cyst with recurring active pathology, dysesthesias, right arm, ring and little fingers, residuals of tonsillectomy, and surgical scar associated with dysesthesias, right arm, ring and little fingers do not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).


ORDER

A disability rating in excess of 10 percent for service-connected dysesthesias of the right arm, ring and little fingers is denied.

TDIU is denied.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


